Per Curiam.
There was ample evidence to support the verdict in respect of the charge alleged in each of the two warrants. Hence, the assignments of error directed to the court’s denial of defendant’s motions for judgments as of nonsuit are without merit.
Defendant’s other assignments of error do not comply with Rules 19(3) and 21. See Rules of Practice in the Supreme Court, 254 N.C. 783, et. seq. “We have stated again and again that the error relied upon should be definitely and clearly presented, and the Court not compelled to go beyond the assignment of error itself to learn what the question is.” Brown v. Brown, 264 N.C. 485, 488, 141 S.E. 2d *595875. Nor does defendant’s brief comply with Rule 28. See Cudworth v. Insurance Co., 243 N.C. 584, 585, 91 S.E. 2d 580. Notwithstanding, we have examined the general arguments set forth in defendant’s brief with reference to the assignments of error he attempts to bring forward. Suffice to say, such general arguments do not disclose prejudicial error.
No error.